‘ ALLREAD, J.
Epitomized Opinion
This action originated' in the Montgomery Probate Court on a motion to'set aside the allowance of $1000 made in favor of Sarah Meyers, widow óf Robert Meyers, deceased. The Probate overruled this motion and the Cojmmon Pleas affirmed its judgment. The case rests upon the validity of á certain agreement of separation entered into by the Meyers. This postnuptial arrangement provided for the division of property, and in consideration thereof Mrs. Meyers was to release all claims or rights to an allowance of a years support. The Common Pleas held; that as testimony showed there had been a reconciliation between Sarah and Robert Meyers before his death, she had a right to reassert her claim for a years support.
The Court of Appeals in affirming the Common Pleas held that there had been such a reconciliation as to restore the right of a years allowance to the wife. Du Bois v. Coen, Ex. 100 OS 17.